The opinion of the court was delivered by
Trenchard, J.
This appeal brings up for review a judgment of the District Court of the city of Trenton upon the verdict of a jury in favor of the defendant below.
The only reason which 'plaintiff assigns for reversal is the admission of illegal testimony offered by the defendant. -
Assuming, without deciding, that the testimony was illegal, its admission is no ground for reversal because the state of the case discloses that no objection was made to it at the time it was offered and received. Oliphant v. Brearley, 25 Vroom 521; Willett v. Morse, 42 Id. 104.
We are not concerned with the action of the trial judge on the motion to strike out the testimony, made later in the trial, because such action is not assigned as a reason for reversal.
The judgment of the court below will be affirmed.